Citation Nr: 0209661	
Decision Date: 08/12/02    Archive Date: 08/21/02

DOCKET NO.  97-31 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for Crohn's disease, 
currently evaluated as 30 percent disabling.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Hinton, Counsel


INTRODUCTION

The veteran had active service from April 1968 to April 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1997 decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  The Board remanded the case to the RO in July 2000 for 
further development, and the case has now been returned to 
the Board for further appellate review.


FINDING OF FACT

The veteran's service-connected Crohn's disease is manifested 
by moderate severity of impairment, consisting of mild 
anemia, frequent episodes of diarrhea, and intermittent pain; 
the evidence does not present an exceptional or unusual 
disability picture as to render application of the schedular 
evaluation inadequate.  


CONCLUSION OF LAW

The criteria for a disability evaluation in excess of 30 
percent for service-connected Crohn's disease are not met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 2002); 38 
C.F.R. § 3.321, Part 4, including §§ 4.1, 4.2, 4.7, 4.10, 
Diagnostic Code 7323 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

The VA's duty to assist and notify claimants has been 
reaffirmed and clarified.  See Veterans Claims Assistance Act 
of 2000 (VCAA), 38 U.S.C.A. § 5100 et seq. (West Supp. 2002); 
38 C.F.R. §§ 3.102, 3.159 (2002).  In this regard, the 
veteran and his representative have been provided with a 
statement of the case and supplemental statements of the case 
informing them of the governing legal criteria, the evidence 
considered, and the reasons for the decision reached.  A 
review of the claims folder indicates that the RO has 
obtained the service medical records and post-service medical 
records identified by the veteran.  The veteran has also 
undergone pertinent VA examination during the appeal period; 
and has been provided with a personal hearing.  Consequently, 
the Board finds that the requirements of the VCAA and its 
implementing regulations have been met by VA.  The Board 
concludes that the VA has complied with the requirements of 
the VCAA.  As such, the Board finds that a decision in this 
case is not prejudicial to the veteran, and the Board will 
proceed with its adjudication of the veteran's appeal.  
Bernard v. Brown, 4 Vet. App. 384 (1993). 

In accordance with 38 C.F.R. §§ 4.1, 4.2, and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
Crohn's disease.  The Board has found nothing in the 
historical record that would lead to the conclusion that the 
current evidence of record is not adequate for rating 
purposes.  The Board is of the opinion that this case 
presents no evidentiary considerations, except as noted 
below, that would warrant an exposition of the remote 
clinical history and findings pertaining to the disability at 
issue.

Disability evaluations are determined by applying the 
criteria set forth in the VA's Schedule for Rating 
Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  
The Board attempts to determine the extent to which the 
veteran's service-connected disability adversely affects his 
ability to function under the ordinary conditions of daily 
life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 C.F.R. § 1155; 38 C.F.R. §§ 4.1, 
4.10.  Regulations require that, where there is a question as 
to which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

Private medical records show that the veteran underwent a 
resection of the terminal ileum with the cecum and ileocolic 
anastomosis and enterolysis in July 1996.  The admitting 
diagnoses at that time were small bowel obstruction and 
Crohn's disease.

The report of a May 1997 VA intestines examination reflects a 
history that the veteran had had Crohn's disease since 1989 
and in July 1996 underwent resection of part of the small 
bowel and part of the large bowel.  He presently had a 
problem with diarrhea for which he took Immodium; as long as 
he took Immodium he did not have any diarrhea.  On 
examination, the abdomen was flat and soft, without 
tenderness.  He had no organomegaly, and bowel sound was 
normal.  He reported that he had not had any nausea, nor 
history of vomiting or recurrent diarrhea.  He had no 
abdominal pain and no fistulae formation.  He weighed 145 
pounds.  He was slightly undernourished and was not anemic.  
The report of laboratory findings show that RBC count, HGB 
and HCT were low.  The diagnoses were (1) Crohn's disease - 
asymptomatic; and (2) residual scar right abdomen from 
partial resection of small and large bowel.

The report of a September 1998 VA intestines examination 
shows that the veteran had current complaints of some 
abdominal cramps and diarrhea four to five times a day; and 
was taking medication including Pentasa CR, Imodium AD, 
Medrol, Zantac and metronidazole t.i.d.  He was working full 
time.  On examination, he weighed 142 pounds.  He seemed to 
be in good health.  His abdomen was flat, soft and with no 
tenderness or organomegaly.  Bowel sounds were present.  The 
report of laboratory findings show that RBC count, HGB and 
HCT were low.  The diagnoses were (1) Crohn's disease, (2) 
underweight; and (3) anemia.

The report of a February 1999 VA intestines examination shows 
that the veteran had complaints of continued loose soft bowel 
movements about six to seven times a day without medication.  
He was currently on Imodium which controlled his bowel 
movement to two times a day.  He complained of occasional 
abdominal cramps, and had had bad stomach cramps and was 
placed on Medrol for three weeks in the previous month.  He 
was currently not on medication.  The veteran complained that 
he continued to have increasing easy fatigability due to his 
intestinal condition.  On examination he had lost four pounds 
since the last examination.  His height was 5 feet eleven 
inches and he weighed 141 pounds.  He denied having any 
nausea or vomiting and there was no constipation but he had 
soft to liquid stools twice a day with medication (Imodium).  
There was no fistula formation.  The abdomen was flat and 
soft, with no tenderness or organomegaly.  Bowel sounds were 
slightly hyperactive.  The report of laboratory findings show 
that HGB and HCT were low.  The diagnoses were (1) history of 
Crohn's disease, status post partial resection of the small 
bowel in 1996; (2) occasional cramps; and (3) diarrhea and 
soft stools, controlled by Imodium.  

During a March 2000 Video Conference Hearing before the 
undersigned Board Member, the veteran testified regarding his 
treatment and symptoms due to his service-connected Crohn's 
disease, and its affect on his ability to work.  

VA and private treatment records and statements in the 1990's 
through April 2000 show treatment including for the veteran's 
service-connected Crohn's disease.  These records reflect 
complaints of abdominal pain and chronic diarrhea.  As 
reflected in an April 2000 statement from Modish J. Lane, 
M.D., the veteran denies having nausea, vomiting, blood in 
the stool, fevers or chills and was eating fine.  In that 
statement, Dr. Lane noted that the veteran had been recently 
hospitalized with fairly severe abdominal pain after he had 
been given an injection to control diarrhea.  Dr. Lane also 
noted that colonoscopy and ileoscopy revealed an inactive 
disease, however diarrhea remained intractable and 
persistent.

A May 2002 letter from the veteran's employer contains 
information and analysis pertaining to the veteran's absences 
from work.

The report of a September 2001 VA gastrointestinal 
examination reflects that the veteran continued to have daily 
problems with diarrhea.  Imodium was noted to improve 
frequency from 6 to 7 bowel movements per day to the rate of 
1 to 2 bowel movements per day.  The veteran indicated that 
he sometimes had increased symptoms despite immodium, which 
occurred three times a month.  Frequency of abdominal pain 
was unpredictable and would occur and disappear 
spontaneously.  The degree of pain and discomfort associated 
with episodes had caused absences from his postal job on 
numerous occasions.  The veteran reported that he had no 
blood in his stools and his weight had been stable at 140 to 
150 pounds and had fluctuated over the years; and had been as 
low as 132 two years before.  The veteran denied any regular 
nausea or emesis; and he was never constipated.  He had no 
draining fistulas or perirectal problems.  His medication 
included Zantac, Immodium, Carafate, and Medrol.  On 
examination, the veteran was in no distress.  His abdomen was 
flat and nondistended, with normal bowel sounds.  The 
examination report noted that laboratory findings showed mild 
anemia based on February 2000 hospital records associated 
with low B12 level.  His nutritional status seemed preserved 
with normal albumin.  The examiner noted that with current 
therapy, the veteran seemed to be usually fairing well, but 
will have unpredictable exacerbations prompting pulsing of 
steroids.  The examiner indicated that laboratory findings 
showed that the veteran was not anemic but was iron 
deficient.  The report of laboratory findings show that RBC 
count, HGB and HCT were all within the respective reference 
ranges.  

The examination report contains a diagnosis that Crohn's 
disease was supported by biopsies from the small bowel.  The 
examiner suspected that current symptoms of diarrhea and 
intermittent pain were related to the end result following 
bowel resection.   The examiner opined the following.  First, 
that B12 deficiency could also be explained by terminal ileum 
resection.  Second, that stricture formation of the small 
bowel may also be contributing to the above symptoms of pain 
and diarrhea.  Third, that the veteran did not appear to be 
malnourished, nor did it seem that the frequency of 
hospitalizations and absenteeism had changed dramatically 
over the past several years and would be classified as 
moderate severity.  Finally, the examiner opined that anemia 
was mild in the last year but warranted reevaluation which 
was done.  

The Court has held that a claimant may not be compensated 
twice for the same symptomatology as "such a result would 
overcompensate the claimant for the actual impairment of his 
earning capacity."  Brady v. Brown, 4 Vet. App. 203, 206 
(1993). This would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14 (2002).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  38 
C.F.R. § 4.113 (2002).

Digestive system ratings under diagnostic codes 7301 to 7329, 
inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be 
combined with each other.  A single evaluation will be 
assigned under the diagnostic code which reflects the 
predominant disability picture, with elevation to the next 
higher evaluation where the severity of the overall 
disability warrants such elevation.  38 C.F.R. § 4.114 
(2002).

Minor weight loss or greater losses of weight for periods of 
brief duration are not considered of importance in rating.  
Rather, weight loss becomes of importance where there is 
appreciable loss which is sustained over a period of time.  
In evaluating weight loss generally, consideration will be 
given not only to standard age, height, and weight tables, 
but also to the particular individual's predominant weight 
pattern as reflected by the records.  38 C.F.R. § 4.112 
(2002).

The veteran's service-connected Crohn's disease is currently 
rated as 30 percent disabling, under Diagnostic Code 7399-
7323.   Crohn's disease is not listed on the Rating Schedule 
and the RO assigned Diagnostic Code 7399 pursuant to 38 
C.F.R. § 4.27, which provides that unlisted disabilities 
requiring rating by analogy will be coded first the numbers 
of the most closely related body part and "99".  The RO 
determined that the most closely analogous Diagnostic Code is 
38 C.F.R. § 4.114, Diagnostic Code 7323 (2002), for 
ulcerative colitis.  See 38 C.F.R. § 4.20 (2002).

Under Diagnostic Code 7323, a 30 percent evaluation will be 
assigned where there is evidence of moderately severe 
ulcerative colitis with frequent exacerbations.  A 60 percent 
evaluation requires severe ulcerative colitis with numerous 
attacks each year, malnutrition, and only a fair state of 
health during remissions.  38 C.F.R. Part 4, Diagnostic Code 
7323 (2002).

Among other potentially applicable codes consistent with the 
medical history of the veteran's disability, are Diagnostic 
Codes 7328 and 7329, for resection of the small and large 
intestines, respectively.  

Residuals of a resection of the small intestine which are 
symptomatic with diarrhea, anemia and inability to gain 
weight warrant a 20 percent rating.  A 40 percent disability 
rating is warranted for resection of the small intestine with 
definite interference with absorption and nutrition, 
manifested by impairment of health objectively supported by 
examination findings including definite weight loss. 
Resection of the small intestine with marked interference 
with absorption and nutrition, manifested by severe 
impairment of health objectively supported by examination 
findings including material weight loss warrants a 60 percent 
evaluation. See 38 C.F.R. § 4.114, Code 7328 (2002).

Residuals of a resection of the large intestine manifested by 
moderate symptoms warrant a 20 percent rating.  Residuals of 
a resection of the large intestine manifested by severe 
symptoms objectively supported by examination findings 
warrant a 40 percent rating.  38 C.F.R. § 4.114, Diagnostic 
Code 7329.

The Board has considered whether a higher rating is warranted 
under Diagnostic Codes 7328 or 7329.  However, the veteran's 
disability does not more nearly approximate the criteria for 
a higher percentage rating under either of these codes.  A 
higher rating is not warranted under Diagnostic Code 7328, 
for resection of the small intestine, as there are no 
findings of definite interference with absorption and 
nutrition, manifested by impairment of health objectively 
supported by examination findings including definite weight 
loss.  Nor are there findings to show that the disability 
picture warrants an increase under Diagnostic Code 7329, for 
resection of the large intestine, as the record does not show 
severe symptoms.  

The veteran's disability picture due to his service-connected 
Crohn's disease is reflected in the report of the most recent 
examination in September 2001.  At that time, the veteran 
stated that his weight had been stable at 140 to 150 pounds.  
Review of VA examination reports of May 1997, September 1998 
and February 1999 show recorded weights of 145, 142 and 
141pounds, respectively; which shows fairly a stable weight.  
At the September 2001 examination, the examiner noted that 
laboratory findings showed that the veteran was iron 
deficient but was not anemic, and the veteran's nutritional 
status appeared to be preserved with normal albumin.  The 
examiner opined that the veteran did not appear to be 
malnourished, and the examiner characterized the veteran's 
condition as of moderate severity, with mild anemia.  Hence, 
a higher evaluation is not warranted pursuant to Diagnostic 
Codes 7328 or 7329.

With respect to evaluation of the veteran's Crohn's disease 
under provisions of Diagnostic Code 7323, the record does not 
demonstrate the requisite objective manifestations for a 
rating greater than 30 percent for ulcerative colitis under 
the provisions of that code.  The medical evidence of record 
indicates that the service-connected Crohn's disease is 
productive of not more than moderately-severe disability with 
frequent exacerbations.  As discussed above, moderate 
severity was the classification assigned in the examiner's 
opinion contained in the September 2001 VA examination 
report.  The medical evidence shows that the veteran's 
service-connected disability is manifested by moderate 
severity of impairment, consisting of mild anemia, frequent 
episodes of diarrhea, and intermittent pain.  The VA 
examination reports indicate that the veteran reported having 
a frequency of bowel movements from 6 to 7 times a day 
without medication, but this was improved to 1 or 2 times a 
day with medication.  By the veteran's own account his weight 
had been stable at 140 to 150 pounds, and during the most 
recent examination the examiner found that the veteran did 
not appear to be malnourished.  In sum, there is no evidence 
of severe disability with malnutrition and health only fair 
during remissions.  Thus, the Board finds that the criteria 
for a 60 percent rating under Diagnostic Code 7323 have not 
been met.

The Board notes that the maximum schedular rating under 
Diagnostic Code 7319 for irritable bowel syndrome is 30 
percent.  Therefore an increase under that code is not 
feasible.  As the objective medical evidence has not 
demonstrated the presence of any of persistent fistula of the 
intestine, or after attempt at operative closure (Diagnostic 
Code 7330), or stricture of the rectum and anus requiring 
colostomy (Diagnostic Code 7333), the Board finds that these 
Diagnostic Codes are inapplicable and do not support the 
assignment of an evaluation in excess of 30 percent.

The Board has considered all other potentially applicable 
provisions of 38 C.F.R. Parts 3 and 4, including other 
diagnostic codes under 38 C.F.R. § 4.114, whether or not they 
have been raised by the veteran or his representative, as 
required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Board notes that the assignment of a particular 
Diagnostic Code is completely dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993) (en banc).  One Diagnostic Code may be more 
appropriate than another based on such factors as an 
individual's relevant medical history, the current diagnosis 
and demonstrated symptomatology.  Any change in a Diagnostic 
Code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  Based on 
the evidence as discussed above, the Board finds that 
Diagnostic Code 7323 for service-connected gastrointestinal 
problems is the most appropriate schedular criteria for the 
evaluation of the veteran's disability.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).

The veteran is not shown to be qualified to render a medical 
diagnosis or opinion.  Hence, his views as to the complaints 
and/or the extent of service-connected Crohn's disease are 
outweighed by the medical evidence of record cited above.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board finds no evidence that the appellant's service-
connected Crohn's disease presents such an unusual or 
exceptional disability picture as to require an 
extraschedular evaluation pursuant to the provisions of 38 
C.F.R. § 3.321(b).  There is no evidence that this disability 
interferes markedly with employment in a way not contemplated 
by the schedular rating.  Nor is there any evidence that it 
has caused repeated hospitalizations, or that there were any 
other exceptional disabling characteristics that would not be 
addressed by the schedular rating criteria. Accordingly, the 
Board finds that the regular schedular standards applied in 
the current case adequately describe and provide for the 
appellant's disability level for his Crohn's disease, and 
that the grant of an extraschedular evaluation is not 
warranted.


ORDER

An increased rating for Crohn's disease is denied.



		
	MILO H. HAWLEY 
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

